


117 HR 2316 IH: Fire Fauci Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2316
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Mrs. Greene of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To reduce the salary of the Director of the National Institute of Allergy and Infectious Diseases, to provide for an audit of the correspondence, financial statements, and policy memoranda within the Office of the Director during the COVID–19 outbreak, and for other purposes.


1.Short titleThis Act may be cited as the Fire Fauci Act. 2FindingsCongress finds the following:
(1)The Director of the National Institute of Allergy and Infectious Diseases (NIAID), Dr. Anthony Fauci, M.D., earned $434,312 in 2020. (2)Dr. Fauci is not only the highest paid doctor in the Federal Government, but the highest paid of any of the 4,000,000 Federal employees, including the President.
(3)Part IV of the Executive Schedule generally caps government salaries at $172,500, but Dr. Fauci’s salary is much higher due to an exception put in place to make Federal salaries for doctors and scientists more competitive with the private sector. (4)The role of the Director of the NIAID is to provide scientific leadership, policy guidance, and overall operational and administrative coordination for the Institute.
(5)NIAID is funded by American taxpayer dollars and, as part of the National Institutes of Health, seeks to apply scientific knowledge to enhance health, lengthen life, and reduce illness and disability. (6)Dr. Anthony Fauci has continually failed to provide Americans with accurate information about the COVID–19 pandemic and has shown distrust in the American private sector and American ingenuity.
(7)In March 2020, Dr. Fauci told Americans not to wear masks, noting: There’s no reason to be walking around with a mask. When you are in the middle of an outbreak, wearing a mask might make people feel a little bit better and it might even block a droplet, but it is not providing the perfect protection that people think that it is. And, often, there are unintended consequences—people keep fiddling with the mask and they keep touching their face.. (8)Now, more than a year later, he is telling Americans to continue quarantining as much as possible and to wear a mask, maybe even into the year 2022.
(9)According to the Centers for Disease Control and Prevention, the vaccines have been highly effective at preventing infection. Research from Johns Hopkins Medicine has shown that the vaccine is 95 percent effective, and also works to prevent serious illness in the 1 in 20 people who may contract COVID–19 after being vaccinated. Over 100,000,000 vaccines have now been administered, and some studies show that those who have already contracted COVID–19 may only need 1 dose of the vaccine to prevent reinfection rather than the 2 prescribed. Despite these outcomes and his previous comments, Dr. Fauci has reversed course and is now sounding the alarm on COVID–19 variants, commenting: The way we can counter [the UK variant], which is a growing threat in our country, is to do two things: to get as many people vaccinated as quickly and as expeditiously as possible with the vaccine that we know works against this variant and, finally, to implement the public health measures that we talk about all the time . . . masking, physical distancing and avoiding congregant settings, particularly indoors.. (10)Dr. Fauci also now claims that herd immunity will require 80 to 85 percent of Americans to get the vaccine.
(11)Dr. Fauci did not believe that American companies such as Pfizer, Moderna, and Johnson & Johnson would be able to produce an effective vaccine. In August 2020, he stated that the vaccine might only be 50 percent effective. 3.Salary limitationSection 401 of the Public Health Service Act (42 U.S.C. 281) is amended by adding at the end the following:

(i)Rate of pay of Director of NIAID
(1)ReductionFor all pay periods commencing after the date of enactment of this Act, the annual rate of pay of the Director of the National Institute of Allergy and Infectious Diseases shall be reduced to $0. (2)No adjustmentParagraph (1) applies only until a new Director of the National Institute of Allergy and Infectious Diseases is appointed by the President and confirmed by the Senate, excluding Dr. Anthony Fauci, M.D..
4.Transparency audit for the Office of the Director of the NIAID
(a)In generalNotwithstanding any other provision of law, the Comptroller General of the United States shall complete an audit of the digital correspondence, policy memoranda, and financial transactions within the Office of the Director of the National Institute of Allergy and Infectious Diseases during the period of October 1, 2019, through December 31, 2021. (b)Report to Congress (1)In generalNot later than 1 year after the audit required pursuant to subsection (a) is completed, the Comptroller General—
(A)shall submit to the Congress a report on the results of such audit; and (B)shall make such report available to the Speaker of the House of Representatives, the majority and minority leaders of the House of Representatives and the Senate, and any other Member of Congress who requests the report.
(2)ContentsThe audit report under subsection (a) shall include— (A)a detailed description of the digital correspondence (including text messages and emails) of the Director of the National Institute of Allergy and Infectious Diseases from October 1, 2019, through December 31, 2021;
(B)financial transactions approved by the Director of the National Institute of Allergy and Infectious Diseases from October 1, 2019, through December 31, 2021; and (C)any memoranda or policy reports written within the Office of the Director of the National Institute of Allergy and Infectious Diseases related to the COVID–19 virus outbreak.

